Citation Nr: 0117752	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  98-06 603A	)	DATE
	)
	)

On appeal from a rating decision certified by the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee. 

2. Entitlement to an initial compensable evaluation for 
chronic rhinitis with history of tonsillitis and 
pharyngitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified military service from November 1994 
to December 1997.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
patellofemoral syndrome and assigned a 10 percent evaluation 
and service connection for tonsillitis and pharyngitis and 
assigned a non compensable evaluation, effective December 9, 
1997, the day following her separation from service.  See 38 
C.F.R. § 3.400(b)(2)(i) (2000).  That rating decision also 
denied the claims of entitlement to service connection for 
contact dermatitis and mechanical low back pain.  After 
receipt of the April 1998 notice of decision on these issues, 
the veteran filed a notice of disagreement as to the assigned 
ratings only.  

In April 1999, the veteran sought to reopen the claim of 
entitlement to service connection for mechanical low back 
pain.  In December 1999, the RO denied reopening the claim of 
entitlement to service connection for mechanical low back 
pain on the basis that new and material evidence had not been 
presented.  The veteran did not appeal the decision.  See In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (Absent 
a notice of disagreement, a statement of the case, and a 
substantive appeal, the Board has no authority to proceed to 
a decision).  

That same rating decision denied the claim of entitlement to 
service connection for residuals of a right ankle injury as 
not well-grounded.  The veteran filed a timely notice of 
disagreement in March 2000 and the RO issued a statement of 
the case in August 2000.  Testimony from the October 2000 
personal hearing before a Member of the Board reflects that 
the veteran was not pursuing that issue.  Therefore, the 
present appeal is limited to the issues listed on the title 
page of this decision. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter, 
"VCAA") which among other things eliminated the concept of 
a well-grounded claim.  In light of the fact that the RO 
denied as not well-grounded the claim of entitlement to 
service connection for residuals of a right ankle injury in 
December 1999, and that the rating decision became final 
between July 14, 1999 and November 9, 2000, the veteran and 
her representative are hereby advised that said claim may be 
readjudicated, upon the veteran's request, in accordance with 
the VCAA, § 7, subparts (a)-(b).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, this matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  For the period of this appeal, the evidence of record 
demonstrates that the patellofemoral syndrome of the right 
knee has been manifest by complaints of pain and occasional 
stiffness of the knee; no limitation of motion, recurrent 
subluxation, weakness, incoordination or significant 
instability is shown. 

2.  For the period of this appeal, the evidence of record 
demonstrates multiple episodes of chronic rhinitis with 
history of tonsillitis and pharyngitis with periodic findings 
of nasal discharge and congestion requiring prescribed and 
over-the-counter medications; no significant symptoms of 
laryngitis and pharyngitis have been demonstrated.   



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for patellofemoral syndrome of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2000).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial evaluation of 10 percent for 
chronic rhinitis with history of tonsillitis and pharyngitis 
have been met.  38 U.S.C.A. § 1155; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.97, 
Diagnostic Code 6522.  (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Board observes that the recently enacted VCAA has 
enhanced VA's duty to assist the veteran in developing the 
facts pertinent to her claim, and expanded the VA's duty to 
notify the veteran and her representative, if any, concerning 
the aspects of claim development.  The Board is satisfied, 
after a review of the record, that all facts pertinent to the 
claims for initial evaluations of patellofemoral syndrome of 
the right knee and chronic rhinitis with history of 
tonsillitis and pharyngitis have been properly developed.  
The RO has obtained service medical records, as well as 
military and VA medical records, as the veteran has indicated 
treatment at these facilities.  The veteran also submitted 
records of treatment at Malcolm Grow Medical Center in 
September 1998.  The veteran has not alleged that there are 
any medical records related to the patellofemoral syndrome of 
the right knee or chronic rhinitis with a history of 
tonsillitis and pharyngitis that VA has not already obtained.  

Additionally, the RO has had the veteran undergo VA 
examinations in 1998 and 1999 to evaluate the patellofemoral 
syndrome of the right knee and chronic rhinitis with history 
of tonsillitis and pharyngitis.  Therefore, after examining 
the record, the Board finds that reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
her claims have been undertaken, and hence no further 
assistance to the veteran is required.  See VCAA, §§ 3-4 (to 
be codified as amended at 38 U.S.C. §§ 5103A, 5107). 

II.  Schedular Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased rating is warranted is 
based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  

The primary focus in rating disabilities is on functional 
impairment.  See 38 C.F.R. § 4.10.  Pertinent regulations do 
not require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability therefrom, and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  See 38 C.F.R. § 4.21.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 38 
C.F.R. § 4.3.

This appeal arises from an original rating decision following 
the grant of service connection for patellofemoral syndrome 
of the right knee and chronic rhinitis with a history of 
tonsillitis and pharyngitis in March 1998.  In the assignment 
of an initial rating for a disability following an initial 
award of service connection, all evidence that falls within 
the scope of the March 1998 rating is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Powell v. West, 
13 Vet. App. 31, 35 (1999).  In a case such as this, the 
Board should also consider the applicability of staged 
ratings for the entire period in which the appeal has been 
pending.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
service-connected right knee disability and the chronic 
rhinitis with history of tonsillitis and pharyngitis.  

A.  Patellofemoral syndrome 

Disabilities of the knee and leg are rated in accordance with 
38 C.F.R. § 4.71(a), Diagnostic Codes 5256 through 5263.  It 
is the intention of the VA Schedule for Rating Disabilities 
to recognize painful motion with joint or periarticular 
pathology as productive of disability with actually painful, 
unstable, or mal-aligned joints due to a healed injury as 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 
Vet. App. 202 (1995) (functional loss due to pain "on use or 
due to flare-ups).  The provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 (based on arthritis) contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The range of motion of these joints is 
provided at 38 C.F.R. § 4.71, Plate II (2000).

Currently, the veteran's right knee disability is evaluated 
as a single disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  This regulatory provision authorizes VA to assign 
a schedular rating for impairment of the knee, including 
recurrent subluxation or lateral instability.  That 
disability is rated as slight, moderate, or severe.  A 10 
percent evaluation is warranted for slight impairment; a 20 
percent evaluation is warranted for moderate impairment; and 
a 30 percent evaluation is warranted for severe impairment.   

Although evaluating the same disability or the same 
manifestations of a service-connected disability under 
different diagnoses is to be avoided, separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations of the same injury.  See 
38 C.F.R. §§ 4.14, 4.25(b) (2000); Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  The critical element is that none of 
the symptomatology for the disability is duplicative or 
overlapping with the symptomatology of the other disability.  
Id. 
 
Moreover, the General Counsel of the Department of Veterans 
Affairs issued a precedent opinion, dated July 1, 1997, 
concerning multiple ratings for a knee disability.  In that 
precedent opinion, the VA General Counsel held that a 
separate rating under Diagnostic Code 5003 for arthritis may 
be assigned for a knee disorder already rated under 
Diagnostic Code 5257 for instability (and vice versa), where 
additional disability is shown by the evidence of record.  
See VAOGCPREC 23-97 (July 1, 1997) (concluding that the 
evaluation of knee dysfunction under both Diagnostic Codes 
5257 and 5003 does not constitute impermissible pyramiding 
under 38 C.F.R. § 4.14, citing Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  In determining whether additional 
disability is shown, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  
Otherwise, there is no additional disability for which a 
rating may be assigned.  The Board is bound by this 
regulatory construction of 38 C.F.R. § 4.71a, which 
authorizes multiple ratings under Diagnostic Codes 5003 and 
5257.  

Diagnostic Code 5257 provides for the rating of recurrent 
subluxation and instability of the knee without reference to 
limitation of motion, and; therefore, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); see 
also VAOGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 
14, 1998).  

With these considerations in mind, the Board turns the 
discussion to whether the veteran is entitled to not only an 
initial evaluation in excess of 10 percent as regards the 
right knee disability, but also whether separate evaluations 
are warranted for the service-connected right knee 
disability.  

VA and military medical facility treatment records reflect 
that since service discharge the veteran's right knee 
disability has been manifest primarily by complaints of pain 
and, at times, complaints of stiffness and that a knee brace 
has been issued to the veteran.  The Board notes that on VA 
examination in February 1999, the knee joint was 
characterized as rather weak with anterior cruciate ligament 
weakness, and the examiner reported that the joint was 
unstable.  However, examination in February 1998 and the most 
recent outpatient examinations dated from April 1999 to 
January 2000 reflect no instability, good to normal strength, 
no quadriceps wasting, and no subluxation.  The medial 
collateral and anterior cruciate ligaments were intact.  In 
December 1999 the examiner noted a probable old medial 
meniscus tear; however, the January 2000 magnetic resonance 
imaging (MRI) showed a small popliteal cyst but otherwise, 
the right knee was unremarkable; the ligaments were noted to 
be normal.  As there is no significant instability or 
recurrent subluxation of the knee shown, the evidence 
reflects no more than slight impairment of the right knee 
under Diagnostic Code 5257.  

With respect to the provisions pertaining to a separate 
rating based on limitation of motion under Diagnostic Code 
5003, the veteran must have limitation of motion under 
Diagnostic Code 5260 or 5261 in addition to the x-ray 
evidence of degenerative joint disease.  The examinations and 
outpatient treatment records from February 1998 to January 
2000 have consistently shown full range of motion in the 
veteran's right knee.  Moreover, although VA x-rays taken 
pursuant to examination in February 1999 showed narrowing 
indicative of osteoarthritic changes, no bony changes in the 
joint were reported.  On outpatient treatment in April 1999 
the examiner noted arthritis but ordered x-rays to confirm 
this.  Notably, the x-ray study in April 1999 showed no bone 
or joint abnormality.  Most significantly, the January 2000 
MRI did not show degenerative changes of the knee.  The 
preponderance of the evidence shows that arthritis has not 
been demonstrated in the right knee.  Because arthritis and 
limitation of motion of the right knee have not been shown, 
there is no basis for assigning a separate compensable rating 
in addition to the rating assigned under Diagnostic Code 
5257.  

Additionally, the Board must consider the "functional loss" 
of the knee disability under 38 C.F.R. § 4.40; see also 
38 C.F.R. § 4.10; Deluca v. Brown, 8 Vet. App. 202 (1995).  
Although 38 C.F.R. §§ 4.40, 4.45 do not apply to Diagnostic 
Code 5257 with respect to pain, functional loss may result 
from other factors such as weakness, fatigability, 
incoordination or restricted or excess movement of the joint.  
In this case, as noted above, the veteran's right knee 
disability is manifested primarily by complaints of pain and 
on occasion complaints of popping and stiffness.  No 
significant instability or subluxation has been shown, and 
except for the February 1999 examination which noted anterior 
cruciate weakness, examinations have shown no particular knee 
or leg weakness, fatigability or incoordination.  Range of 
motion has consistently been described as full.  The Board 
believes that the veteran experiences significant pain in her 
knee, particularly after standing for a prolonged period as 
she testified in October 2000.  Findings of joint line 
tenderness and occasional crepitus support her assertion of 
pain.  However, the evidence does not suggest that the pain 
results in functional impairment beyond that contemplated by 
the 10 percent rating assigned under Diagnostic Code 5257.  
Consequently, even considering 38 C.F.R. §§ 4.40, 4.45, and 
Deluca, a rating in excess of 10 percent is not warranted.

B.  Chronic rhinitis with history of tonsillitis and 
pharyngitis

Service connection for laryngitis and pharyngitis was granted 
in March 1998 and assigned a non-compensable evaluation 
analogous to Diagnostic Code 6516 effective December 1997.  
An August 2000 rating decision recharacterized the service-
connected disability as chronic rhinitis with history of 
tonsillitis and pharyngitis and continued the noncompensable 
evaluation under Diagnostic Code 6522.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2000).  In this case, the 
veteran's chronic rhinitis with a history of tonsillitis and 
pharyngitis may be rated by analogy to chronic laryngitis, 
under Diagnostic Code 6516, since that diagnostic code 
relates to the symptoms and functions affected by her history 
of tonsillitis and pharyngitis.  Diagnostic Code 6516 
provides that a 10 percent rating is warranted when there is 
hoarseness, with inflammation of the cords or mucous 
membrane.  A 30 percent rating evaluation is warranted for 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (2000).

The veteran's service-connected respiratory disorder may also 
be rated in accordance with Diagnostic Code 6522 which 
provides a 10 percent rating for allergic or vasomotor 
rhinitis without polyps but with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is for 
application when there are polyps.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2000).

VA examinations in 1998 and 1999 along with outpatient 
treatment records from 1998 to 2000 show recurrent complaints 
of sore throat, nasal congestion, postnasal drip and 
nonproductive cough.  However, except for one occasion in 
September 1998 when her throat was found to be pink, 
examinations have consistently shown normal oropharynx; in 
February 1999 the larynx was specifically found to be normal.  
Although the veteran reported hoarseness at her hearing in 
October 2000, the medical records do not show any significant 
hoarseness either by complaint or finding.  After reviewing 
the medical evidence, the Board concludes that a compensable 
evaluation is not warranted under Diagnostic Code 6516 
because findings, directly or by analogy, of laryngitis with 
hoarseness and inflammation of the cords or mucous membrane 
are not shown.

With regard to evaluation of the service-connected disability 
under Diagnostic Code 6522 for rhinitis, the evidence shows 
recurrent complaints of nasal congestion supported by various 
findings of slight engorgement of the turbinates and nasal 
discharge and congestion.  Thickened mucous and crusty 
purulent discharge were found on one occasion in January 
1999.  More recently, the outpatient treatment records of 
2000 reflect findings of vasomotor rhinitis and a suggestion 
of treatment with cortisone nasal inhaler.  Although the 
evidence does not show 50 percent obstruction of the nasal 
passages bilaterally or complete obstruction of one side, the 
evidence as a whole reflects continuing treatment with 
prescribed and over the counter medications for the control 
of her symptoms.  Based on the chronic nature of the symptoms 
and the need for reasonably continuous medication/treatment, 
the Board resolves all reasonable doubt in favor of the 
veteran and determines that she is entitled to the minimal 
compensable evaluation for chronic rhinitis with a history of 
laryngitis and pharyngitis.  See 38 C.F.R. §§ 4.3, 4.7.  
There is no evidence of polyps which would warrant the next 
higher evaluation of 30 percent under Diagnostic Code 6522.

The Board notes the veteran's contentions that an evaluation 
is warranted for sinusitis; however, despite the history 
given of sinusitis in the outpatient treatment records, the 
diagnoses have focused on rhinitis, rather than sinusitis.  
Chronic sinusitis was diagnosed in January 1999, but 
subsequent diagnoses have been of rhinitis.  Even if rating 
under Diagnostic Codes 6510-6514 for sinusitis were 
considered, the veteran's symptoms are not characterized by 1 
or 2 incapacitating episodes of sinusitis requiring 4 to 6 
weeks of antibiotic treatment or 3 to 6 non-incapacitating 
episodes of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting to warrant a compensable 
evaluation under Diagnostic Codes 6510-6514 for sinusitis.  
An incapacitating episode of sinusitis is one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514, Note.  The evidence of 
record reflects only one episode of thick mucus and crusty 
yellow nasal discharge in January 1999.  There was no 
evidence to show that the episode was incapacitating or that 
it required prolonged antibiotic use.  Therefore, the 
requirements for a 10 percent rating for sinusitis have not 
been met, even if her disability were rated as sinusitis.

The evidence of record indicates that a CT scan of the 
sinuses was ordered following the February 1999 VA nose, 
sinus, larynx, and pharynx examination.  Based on the Board's 
interpretation of the evidence that resulted in a higher 
initial evaluation in this case, the Board concludes that the 
evidence of record was adequate for an equitable disposition 
of this appeal; and a remand for the CT scan results in the 
absence of the clinical findings to warrant a 30 percent 
rating for sinusitis (3 or more incapacitating episodes of 
sinusitis per year requiring prolonged antibiotic treatment 
or more than 6 non-incapacitating episodes per year 
characterized by headaches, pain and purulent discharge or 
crusting) is not warranted.  The law does not require a 
useless act nor is a remand required in those situations 
where doing so would result in the imposition of unnecessary 
burdens on VA without the possibility of any benefits flowing 
to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

The Board has considered the applicability of staged ratings 
for the entire period in which the appeal has been pending 
and finds that the evidence warrants a compensable evaluation 
for the entire period that the appeal has been pending.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

C.  Extraschedular considerations

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2000).

The clinical presentations of the veteran's patellofemoral 
syndrome of the right knee and chronic rhinitis with history 
of laryngitis and pharyngitis are neither unusual nor 
exceptional as to render impractical the application of the 
regular schedular standards.  The record, moreover, does not 
reflect frequent periods of hospitalization due to any of 
these disabilities or interference with employment to a 
greater degree than that contemplated by the regular 
schedular standards, which are based on average impairment of 
employment.  The veteran, herself, testified that she has not 
missed any work due to the knee or upper respiratory 
conditions.  The Board finds, accordingly, that the criteria 
for submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to any of 
the service-connected disabilities.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied. 

An initial 10 percent evaluation for chronic rhinitis with a 
history of tonsillitis and pharyngitis is granted, subject to 
the regulations pertinent to the payment of monetary 
benefits.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 



